Citation Nr: 0525869
Decision Date: 09/21/05	Archive Date: 11/10/05

DOCKET NO. 97-18 241                        DATE SEP 21 2005


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for instability of the right knee (previously chondromalacia with bone spur of the right knee).

2. Entitlement to a disability rating in excess of 10 percent for limitation of flexion of the right knee (previously chondromalacia with bone spur of the right knee).

3. Entitlement to a disability rating in excess of 10 percent for limitation of extension of the right knee (previously chondromalacia with bone spur of the right knee).

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Trueba, Counsel

INTRODUCTION

The veteran served on active duty from December 1976 to January 1979. He also has an unverified period of service from January 1979 to September 1985.

The case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. At present, the case is before the Board for appellate review following remands to the RO in March 1999 and July 2003, as well as a Development Memorandum in September 2002. However, as additional development is necessary with respect to the issue of entitlement to TDIU, this issue is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

The Board notes that the veteran presented testimony during a video hearing on appeal before a Veterans Law Judge (VLJ) in May 2002. A copy of the hearing transcript issued following the hearing is of record. However, in a June 2005 letter, the veteran was notified that the VLJ who conducted the May 2002 hearing was no longer employed by the Board, and the veteran was given the opportunity to attend

- 2 


another hearing. It was further pointed out that if he did not respond within 30 days from the date of the letter, the Board will assume he did not want an additional hearing and proceed accordingly. No response to this correspondence has been received from the veteran.

FINDINGS OF FACT

1. The VA has fulfilled its duty to assist the veteran by obtaining and fully developing all relevant evidence necessary for the equitable disposition of the issues addressed in this decision.

2. The veteran's service-connected instability of the right knee (previously chondromalacia with bone spur of the right knee) is characterized by slight, but not moderate, recurrent subluxation or lateral instability.

3. The veteran's service-connected limitation of flexion of the right knee (previously chondromalacia with bone spur of the right knee) is not characterized by flexion limited to 30 degrees.

4. The veteran's service-connected limitation of extension of the right knee (previously chondromalacia with bone spur of the right knee) is not characterized by extension limited to 15 degrees.

CONCLUSIONS OF LAW

1. The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected instability of the right knee (previously chondromalacia with bone spur of the right knee) have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321,4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2004).

- 3 


2. The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected limitation of flexion of the right knee (previously chondromalacia with bone spur of the right knee) have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2004).

3. The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected limitation of extension of the right knee (previously chondromalacia with bone spur of the right knee) have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2005); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA first has a duty to notify the appellant and the accredited representative of any information and evidence necessary to substantiate his/her claims for VA benefits. See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002). In August 2001, VA issued regulations to implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). The amendments were effective November 9,2000, except for the amendment to 38 C.F.R. § 3.156(a) which is effective August 29, 2001. Except for the amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that the provisions of this rule merely implement the VCAA and do not provide any rights other than those provided in the VCAA. Accordingly, in general where the record demonstrates that the statutory mandates have not been satisfied, the regulatory provisions likewise are not satisfied.

The VCAA requires that VA must provide notice that informs the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide. Furthermore,

- 4 


VA must "also request that the claimant provide any evidence in the claimant's possession that pertains to the claim." 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(l) (2004); and VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has complied with the VCAA, as well as the implementing regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the representative, if any, of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The veteran has been informed of the evidence needed to show his entitlement to the claims on appeal via a March 2004 RO letter, various rating decisions issued from December 1996 to the present, the March 1997 and July 1999
'statements of the case (SOCs), and various supplemental statements of the case (SSOCs) issued from January 1998 to the present. In addition, the March 2004 RO letter and the December 2004 SSOC provided the veteran with specific information concerning the VCAA. Thus, no further notices are required. See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining evidence necessary to substantiate the case. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). In this case, all identified and available evidence has been obtained, including all relevant treatment records and examination reports. Thus, the Board finds that no additional evidence, which may aid the veteran's claims or might be pertinent to the bases of the claims, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied. See Quartuccio, supra.

The claimant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices. Although the VA notices that were provided to the appellant do not contain the "fourth element" per se, the Board finds that the appellant was otherwise fully notified of the need to give to VA any evidence pertaining to his claims. By the informational letter, the rating decisions, the SOCs and the SSOCs, VA satisfied the fourth element of the notice

- 5 


requirements. Therefore, to decide the appeal regarding the veteran's claims discussed herein would not be prejudicial error to the claimant. See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their 9laims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error). In this case, because each of the four content requirements of a VCAA notice have been fully satisfied, any error in not providing a single notice 10 the appellant covering all content requirements is harmless error. See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Disability evaluations are determined by evaluating the extent to which the veteran's service-connected disabilities affect his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.
I
§§ 4.1, 4.2, 4.10 (2004). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7 (2004).

With respect to the musculoskeletal system, the United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-97. The rating for a disability involving the musculoskeletal system should reflect functional limitation which is due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is also as important as limitation of

- 6 


motion, and a part which becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40 (2004). The factors of disability reside in reductions of their normal excursion of movements in different planes. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations. See 38 C.F .R. § 4.45 (2004). It is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint. See 38 C.F .R. § 4.59 (2004).

Where the particular disability for which the veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous. See 38 C.F.R. §§ 4.20, 4.27 (2004).

In this case, in a March 1986 rating decision, the veteran was granted service connection for chondromalacia of the right knee, and was rated as 0 percent disabling, under Diagnostic Code 5251. Subsequently, in March 1996, the veteran submitted a claim for an increased rating, and thus, in a January 1998 rating decision, the veteran's disability was re-characterized as chondromalacia of the right knee, and was assigned a 10 percent rating effective March 1996 under Diagnostic Code 5299-5010. Lastly, in a December 2004 rating decision, the veteran's right knee disability was split into three disabilities as follows: 1) instability of the right knee, rated as 10 percent disabling under Diagnostic Code 5257, effective March 1996; 2) limitation of flexion of the right knee, rated as 10 percent disabling under Diagnostic Code 5260, effective March 1996; and, 3) limitation of extension of the right knee, rated as 10 percent disabling under Diagnostic Code 5261, effective March 1996.

With respect to the applicable law, Diagnostic Code 5257 provides the following evaluations for knee disabilities involving recurrent subluxation or lateral instability: 10 percent for slight; 20 percent for moderate; and 30 percent (the maximum allowed) for severe impairment. See 38 C.F.R. § 4.71a, Diagnostic Code

- 7 


5257 (2004). Since Diagnostic Code 5257 is not predicated on loss of range of motion, §§ 4.40 and 4.45 with respect to pain do not apply. Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The General Counsel for VA, in a precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. When the knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis. If the veteran does notlat least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. Additionally, the General Counsel in VOPGCPREC 9-98 held that a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59. See also Degmetich v. Brown, 104 F. 3d 1328,1331 (Fed Cir 1997). Where additional disability is shown, a veteran rated under Diagnostic Code 5257 can also be compensated under 5003 and vice versa.

In this respect, traumatic arthritis rated under Diagnostic Code 5010, established by x-ray findings, will be rated on the basis of degenerative arthritis (under Diagnostic Code 5003) which in turn is rated as limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion rate as below: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations a 20 percent evaluation is assigned (the maximum allowed). With x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups a 10 percent evaluation is assigned. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).

- 8 


Under Diagnostic Code 5260, a noncompensable (zero percent) disability evaluation is assigned where there is limitation of leg flexion to 60 degrees. A 10 percent disability evaluation is awarded where there is limitation of leg flexion to 45 degrees. A 20 percent disability evaluation is in order with limitation of leg flexion to 30 degrees. And, a 30 percent disability evaluation is appropriate with limitation ofleg flexion to 15 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).

Under Diagnostic Code 5261, a noncompensable (zero percent) disability evaluation is assigned where there is limitation of leg extension to 5 degrees. A 10 percent disability evaluation requires limitation of leg extension to 10 degrees. A 20 percent disability evaluation is appropriate with limitation of leg extension to 15 degrees. A 30 percent disability evaluation is in order where there is limitation of leg extension to 20 degrees. A 40 percent disability evaluation is assigned where there is limitation of leg extension to 30 degrees. And, a 50 percent evaluation is assigned where there is limitation of leg extension to 45 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion. See 38 C.P.R. § 4.71, Plate II(2004).

Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation. The evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14 (2004). However, the VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg." VAOPGCPREC 9-2004 (September 17, 2004).

With respect to the evidence of record, the evidence includes records received from the Social Security Administration, as well as treatment records from the Tuskegee

- 9 


VA Medical Center dated from 1996 to 2001 which describe the treatment the veteran has received over time for various health problems, including the right knee.

A November 1996 VA general examination report shows the veteran's right knee did not have a specific injury but had hurt since 1983. The veteran used a cane, was able to stand on heels or toes, but was only able to squat to 40 degrees. He had no effusion or instability. He was diagnosed with chondromalacia patella of the right knee.

A July 1997 VA examination report shows the veteran had lateral instability of the right knee. He had flexion to 1010 degrees, and extension to 10 degrees. X-rays studies showed no bone or joint abnormality. And Magnetic Resonance Imaging (MRI) studies were ordered, but the veteran failed to report to the MRI appointment.

A January 1998 MRI study of the right knee revealed diagnoses of medial meniscal cyst, and old Osgood Schlatter's disease.

!
An August 1999 VA general examination report shows the veteran used a cane
every day to ambulate, and also wore a brace. Upon examination, he had crepitus
on the right knee. Right knee extension was limited to 10 degrees, and flexion to 50 degrees. Also, he had no swelling or fluid, although he had decreased reflexes. Upon x-ray examination, he had a few small ossification of the tibial tubercle. The veteran was diagnosed with residual chronic knee pain, status post right knee trauma and old Osgood Schlatter's disease.

A May 2000 VA examination report indicates the veteran's gait was deliberate and slow. He walked with a cane for steadiness, and had a brace on the right knee. He walked with a limp favoring the right leg. He was able to rise on his toes and heels, but not to tandem walk. He also had crepitus in both knees. The right knee's range of motion was extension to 10 degrees, and flexion to 60 degrees with pain. The veteran complained of pain and fatigue during range of motion due to pain, but he had no subluxation or instability. The veteran was diagnosed with residuals of chronic knee pain, status post right knee trauma, medial meniscal cyst, and old

- 10 


Osgood-Schlatter's disease with moderate to moderately severe reduced range of motion of the right knee. The Board notes that the examiner specifically indicated that upon a review of the claims files, the early diagnosis of chondromalacia had no objective confirmation, and the recent MRI and x-ray findings of bone spur referred solely to the Osgood-Schlatter's regarding the tibial tubercle, which the Board notes is not currently service-connected. In addition, the examiner noted that nowhere in this record was there a finding or suggestion of traumatic arthritis or any other type of arthritis. The bone spur referred to in the record was in no way related to the earlier diagnosis of chondromalacia, and none of the symptoms of functional impairment could be attributed to the chondromalacia.

The Board notes that December 2000 notations indicate that the veteran had a right knee brace, but no effusion. He had minimal grinding with reciprocal flexion/extension, no joint line tenderness, and stable collaterals. At this time, the examination had to be interrupted due to the veteran's non-compliance. He was seating in a chair with knee flexed to 90 degrees, but refused to flex.

On the occasion of a video conference hearing on appeal in May 2002, the veteran, accompanied by his accredited representative presented testimony before a VLJ. At that time, the veteran testified that he was taking medication for symptomatology attributable to his service-connected right knee disability. He stated that he wore a brace everyday. He noted that he used a cane. It was further pointed out that he experienced continuous pain that became worst during changes in the weather. The veteran further noted that he was receiving disability benefits from the Social Security Administration.

Upon a review of the evidence, the Board finds that the evidence does not support an award of a disability evaluation in excess of 10 for each of the service-connected disabilities of instability of the right knee, limitation of extension of the right knee, and limitation of flexion of the right knee (previously characterized as chondromalacia with bone spur of the right knee). The veteran's right knee disability has been characterized by slight, but not moderate, recurrent subluxation or lateral instability. In fact, the May 2000 examination findings reflect no subluxation or instability. Likewise, at the time of the December 2000 examination,

- 11 


the examiner noted stable collaterals. The evidence of record simply does not show that he has right knee flexion limited to 30 degrees, or right knee extension limited to 15 degrees. As such an increased rating in excess of 10 percent for each of the service-connected disabilities under Diagnostic Codes 5257,5260 or 5261 is not warranted. See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2004).

In addition, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 as related to Diagnostic Codes 5260 and 5261. In this respect, the Board does not doubt the presence of pain in the veteran's right knee disabilities, including pain on motion, and that such pain would exhibit excess fatigability during flare-ups and/or repeated use, per the May 2000 examination report. However, upon consideration of the evidence in its entirety, the Board finds that, the objective medical evidence simply does not show that the veteran's limitation of motion
approaches that required by either Diagnostic Code 5260 or Diagnostic Code 5261 for higher evaluations. As a matter of fact, the objective evidence of record does not reflect any additional functional limitation specifically related to pain/weakness sustained by the veteran. And, it is clear that the law requires that such additional functional limitation be supporter by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40
(2004).

Lastly, the Board has also considered whether the veteran's right knee disability should be assigned a rating for arthritis separate from the 10 percent rating assigned for the service-connected instability of the right knee, under Diagnostic Code 5257, pursuant to VAOPGCPREC 23-97 and VAOPGCPREC 9-98. However, per the May 2000 VA examination report, the recent MRI and x-ray findings of bone spur referred solely to the Osgood-Schlatter's regarding the tibial tubercle, which the Board notes is not currently service-connected. In addition, the examiner noted that nowhere in this record was there a finding or suggestion of traumatic arthritis or any other type of arthritis. As such, the award of a separate disability evaluation for arthritis of the right knee is not warranted.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for each of the veteran's service

- 12 


connected disabilities of instability of the right knee, limitation of extension of the right knee, and limitation of flexion of the right knee (previously characterized as chondromalacia with bone spur of the right knee). Under these circumstances, the doctrine of reasonable doubt is not for application. See 38 U.S.C.A. §§ 5103A, 5107(b); 38 C.F.R. § 3.159); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations (2004) have been considered whether or not they were raised by the appellant as required by the decision reached in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The Board has considered whether an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is warranted. In the instant case, however, there has been no showing that each of the veteran's service-connected knee disabilities alone have caused marked interference with employment (i.e., beyond that contemplated in the currently assigned evaluation) or the need for frequent periods of hospitalization, or have otherwise rendered impracticable the application of the regular schedular standards. In essence, the evidence does not show that there is an exceptional or unusual disability picture in this case, which renders impracticable the application of the regular schedular standards.

Lastly, with respect to the disabilities at issue, the applicable rating criteria contemplate higher ratings. However, the Board has not found the disabilities under consideration to be of such severity as to warrant assignment of higher ratings on a schedular basis other than that indicated above. Likewise then, referral for consideration for extra-schedular evaluations is not warranted here. See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227
( 1995).

ORDER

A disability evaluation in excess of 10 percent for a right knee disability, characterized as instability of the right knee (previously chondromalacia with bone spur of the right knee) is denied.

- 13 


A disability evaluation in excess of 10 percent for a right knee disability, characterized as limitation of extension of the right knee (previously chondromalacia with bone spur of the right knee) is denied.

A disability evaluation in excess of 10 percent for a right knee disability, characterized as limitation of flexion of the right knee (previously chondromalacia with bone spur of the right knee) is denied.

REMAND

In the present case, the Board finds that the VA's redefined duties to notify and assist the claimant and the representative, if any, of any information and evidence needed to substantiate and complete a claim, as set forth in the VCAA, has not been fulfilled regarding the issue of entitlement to TDIU. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this respect, the veteran should be given the benefit of current VA examinations in order to determine the current level of severity of his service-connected disabilities, and his entitlement to TDIU. At present, per a December 2004 rating decision, the veteran is service-connected for instability of the right knee (previously chondromalacia with bone spur of the right knee), rated as 10 percent disabling; limitation of flexion of the right knee (previously chondromalacia with bone spur of the right knee), rated as 10 percent disabling; limitation of extension of the right knee (previously chondromalacia with bone spur of the right knee), rated as 10 percent disabling; calluses of the right foot, rated as 10 percent disabling; and history of fracture of the left femur, rated as 10 percent disabling. The veteran has a combined disability rating of 40 percent. In this respect, if the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions. However, it is

- 14 


not free to substitute its own judgment for that of such an expert. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, further appellate consideration will be deferred and the case is REMANDED to the RO for the following development:

1. The veteran should be informed (1) about the information and evidence needed to warrant a grant of . the claim of TDIU,. (2) about the information and evidence not of record that is necessary to substantiate his claim; (3) about the information and evidence that VA will seek to provide; (4) about the information and evidence the claimant is expected to provide; and (5) request or tell him to provide any evidence in his possession that pertains to his claim. The claims files must include documentation that there has been  compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issue of entitlement to TDIU.

2. The RO should contact the appellant and request that he provide a list of the names and addresses of all doctors and medical care facilities (hospitals, HMOs, etc.) who have treated him for his service-connected disabilities since 1996 (date of claim) to the present, and who possess records relating to that treatment. Provide the appellant with release forms and ask that a copy be signed and returned for each health care provider identified and whose treatment records are not already contained within the claims files. When the appellant responds, obtain records from each health care provider he identifies (except where VA has already made reasonable efforts to obtain the records from a particular provider). If these records cannot be

- 15 


obtained and there is no affirmative evidence that they do not exist, inform the appellant of the records that the RO was unable to obtain, including what efforts were made to obtain them. Also inform the appellant that adjudication of the claim will be continued without these records unless he is able to submit them. Allow an appropriate period of time within which to respond. Furthermore, the appellant should be specifically informed as to what portion of evidence he is required/expected to submit, and which portion of the evidence the VA could attempt to obtain in order to assist the appella_t in substantiating the claim for TDIU, per 38 U.S.C.A. §§ 51O3(a), 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

3. The RO should. request that the appellant provide information as to the dates of any treatment at any VA Medical Center (VAMC) for any of the service connected disabilities since 1996 (date of claim) to the present, if any. All identified treatment records from any reported VAMC not already contained within the claims files should be obtained and associated with the claims files, including any relevant records from the Tuskegee VAMC. If the search for the above records has negative results, the claims files must be properly documented with information obtained from the VA facility(ies). Furthermore, the appellant should be specifically informed as to what portion of the evidence he is required/expected to submit, and which portion of the evidence the VA would attempt to obtain in order to assist the appellant in substantiating the claim for TDIU. Per 38 U.S.C.A. §§ 5103(a), 5103A; Quartuccio, supra; Charles, supra.

- 16 


4. Only after the development described above has been completed, the RO should make arrangements with the appropriate VA medical facility for the veteran to be afforded the following examinations: a) The veteran should undergo examinations by appropriate specialists to evaluate the severity of each of his service-connected disabilities, which now include instability of the right knee (previously chondromalacia with bone spur of the right knee), rated as 10 percent disabling; limitation of flexion of the right knee (previously chondromalacia with bone spur of the right knee), rated as 10 percent disabling; limitation of extension of the right knee (previously chondromalacia with bone spur of the right knee), rated as 10 percent disabling; calluses of the right foot, rated as 10 percent disabling; and history of fracture of the left femur, rated as 10 percent disabling. The veteran has a combined disability rating of 40 percent. The claims folders must be made available to and be thoroughly reviewed by the examiners in connection with the examinations. The examiners must indicate in the examination reports that the claims folders were reviewed. All necessary tests and studies should be conducted in order to assess the current status of the service-connected disabilities. Following a review of the veteran's medical records and history, including the January 1999 VA's vocational rehabilitation counselor's narrative and the December 1997 statement from the Alabama Department of Human Resources noting problems with employment due to the veteran's right knee, the examiners should discuss all relevant medical evidence/findings regarding the service-connected disabilities. The examiners must proffer an opinion as to the specific extent and severity

- 17 


of the appellant's disabilities, to include a complete and detailed discussion of all functional limitations associated with the disabilities, including precipitating and aggravating factors. If it is impossible to separate the symptomatology of the service-connected disabilities from any other nonservice-connected disorders, the examiner should so indicate in the examination report.

Furthermore, upon examination of the veteran, the examiners should render an opinion as to the effect that the service-connected disabilities have, if any, on his earning capacity. The examiners should further comment as to the veteran's current level of occupational impairment due to his disabilities, as to whether these disabilities limit the veteran's ability to
obtain or retain gainful employment, and as to other alternative types of employment recommended for the veteran, if any, given these disabilities. Moreover, the examiners should render an opinion as to whether these disabilities alone cause marked interference with the veteran's employment, or the need for frequent periods of hospitalization. It is requested that the VA specialists reconcile any contradictory evidence regarding the above questions. All pertinent clinical findings and the complete rationale for all opinions expressed should be set forth in written reports.

5. The veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations. If he fails to report to the examinations, this fact should be noted in the claims folders and copies of the scheduling of examination notifications or refusal

- 18 


to report notices, whichever applicable, should be obtained by the RO and associated with the claims folders.

6. Thereafter, the RO must review the claims folders and ensure that all of the foregoing development efforts have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If the examination reports are deficient in any manner or fail to include adequate responses to the specific clinical findings/opinions requested, they must be returned to the examiners for corrective action. 38 C.F.R. § 4.2 (2004). Remand instructions of the Board are neither optional nor discretionary. Full compliance with such instructions is mandated by law, per Stegall v. West, 11 Vet. App. 268 (1998).

7. After completion of the above, the RO should readjudicate the issue of entitlement to TDIU. In readjudicating the claim for TDIU, the RO must specifically consider the holding in Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F .R. § 3.102 clearly dictates that such signs and symptoms be attributed to the service- connected condition). If the determination remains unfavorable to the veteran, he should be provided with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the

- 19 


outcome of this case. The veteran need take no action until so informed. The purpose of this REMAND is to: ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) failure to cooperate by attending the requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the
matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App.
369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board 6f Veterans' Appeals or by the United States Court of Appeals for Veterans Claims 'for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of  2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

- 20




